Case 5:20-cv-00039-SVW-SHK Document 13 Filed 07/14/20 Page 1 of 4 Page ID #:45




  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       TONY SCOTT GRANTHAM                                Case No. 5:20-cv-00039-SVW (SHK)
 12
                                        Petitioner,
 13                                     ORDER SUMMARILY DENYING
                              v.        PETITION AS PREMATURE AND
 14                                     UNEXHAUSTED, DISMISSING
 15    THE PEOPLE OF THE STATE OF       CASE, DENYING APPLICATION
       CALIFORNIA,                      TO PROCEED IN FORMA
 16                                     PAUPERIS, AND DENYING A
                                        CERTIFICATE OF
                            Respondent. APPEALABILITY
 17
 18
 19                                     I.     BACKGROUND
 20          On December 26, 2019, Petitioner Tony Scott Grantham (“Petitioner”)
 21   constructively filed1 a Petition for Writ of Habeas Corpus, under 28 U.S.C. § 2254
 22   (the “Petition” or “Pet.”). Electronic Case Filing Number (“ECF No.”) 1, Pet. On
 23   January 16, 2020, Petitioner also constructively filed an application to proceed in
 24   forma pauperis (“IFP Application”). ECF No. 3, IFP Application. In his Petition,
 25   Petitioner states that he was sentenced in the Pomona Superior Court in case
 26
 27   1 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
 28   court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
      Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).
Case 5:20-cv-00039-SVW-SHK Document 13 Filed 07/14/20 Page 2 of 4 Page ID #:46




  1   number KA120456 for a “vehicle code violation” and that he has “been
  2   incarcerated since January 09, 2019[,] in West Valley Detention Center.” ECF No.
  3   1, Pet. at 2, 3 (capitalization normalized). Petitioner seeks habeas relief on the
  4   basis that he was “denied 60 day speedy trial rights, pursuant to 1381-1382” and
  5   that his “constitutional rights” were therefore “violated, pursuant to
  6   1381-1382/dismissal.” Id.
  7          Petitioner asserts that he appealed his conviction, but he did not list the
  8   Court to which he appealed his conviction or the date on which he filed his appeal.
  9   Id. at 5. According to the California Court of Appeal website, a corresponding
 10   appeal with Petitioner’s name and the same trial court case number was filed on
 11   December 26, 2019, in the Second Appellate District of the California Court of
 12   Appeal, it was assigned a California Court of Appeal case number B303598, and
 13   the appeal is still pending.2 Petitioner concedes that he has not yet received a
 14   “response from the appellate court on the notice of appeal,” and that he has also
 15   not sought review by the California Supreme Court. Id. at 5-6
 16                                       II.    DISCUSSION
 17          State prisoners must exhaust their state court remedies before a federal court
 18   may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A);
 19   O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To satisfy the exhaustion
 20   requirement, habeas petitioners must fairly present their federal claims involving
 21   violations of the U.S. Constitution in the state courts in order to give the State the
 22   opportunity to pass upon and correct alleged violations of prisoners’ federal rights.
 23   Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam). Habeas petitioners must
 24
      2 Because the Court may review and consider the information from official websites regarding
 25
      the status of Petitioner’s state court matters, the Court takes judicial notice of the California
 26   Court docket pertaining to Petitioner. See Fed. R. Evid. 201 (providing that a court may take
      judicial notice of adjudicative facts that “can be accurately and readily determined from sources
 27   whose accuracy cannot reasonably be questioned”); Harris v. County of Orange, 682 F.3d 1126,
      1131-32 (9th Cir. 2012) (noting that a court may take judicial notice of federal and state court
 28   records).
                                                      2
Case 5:20-cv-00039-SVW-SHK Document 13 Filed 07/14/20 Page 3 of 4 Page ID #:47




  1   give the state courts “one full opportunity” to decide a federal claim by carrying
  2   out “one complete round” of the state’s appellate process in order to properly
  3   exhaust a claim. O’Sullivan, 526 U.S. at 845.
  4         To properly exhaust habeas claims, petitioners in California state custody
  5   must “fairly present” their claims in petitions to the California Supreme Court.
  6   Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (applying O’Sullivan to
  7   California). A claim has been fairly presented only if the petitioner has “indicated
  8   to the court that [the federal claims] were based on federal law.” Lyons v.
  9   Crawford, 232 F. 3d 666, 668 (9th Cir. 2000), amended, 247 F.3d 904 (9th Cir.
 10   2001).
 11         Here, it appears that Petitioner began his direct appeal process roughly one
 12   month ago in the California Court of Appeal, where his appeal is still pending.
 13   Further, Petitioner concedes that he has sought review of his claims in the
 14   California Supreme Court. Because Petitioner has not yet fairly presented his
 15   claims in state court, the Petition is summarily dismissed, without prejudice, as
 16   prematurely brought and unexhausted. See Duncan, 513 U.S. at 365; Gatlin, 189
 17   F.3d at 888. Additionally, because the Petition is premature, Petitioner’s IFP
 18   Application is also DENIED.
 19                     III.   CERTIFICATE OF APPEALABILITY
 20         Under the Anti-Terrorism and Effective Death Penalty Act of 1996
 21   (“AEDPA”), a state prisoner seeking to appeal a district court’s final order in a
 22   habeas corpus proceeding must obtain a Certificate of Appealability (“COA”) from
 23   the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may issue
 24   “only if the applicant has made a substantial showing of the denial of a
 25   constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard
 26   by demonstrating that jurists of reason could disagree with the district court’s
 27   resolution of his constitutional claims or that jurists could conclude the issues
 28
                                                3
Case 5:20-cv-00039-SVW-SHK Document 13 Filed 07/14/20 Page 4 of 4 Page ID #:48




  1   presented are adequate to deserve encouragement to proceed further.” Miller-El v.
  2   Cockrell, 537 U.S. 322, 327 (2003).
  3         When the Court dismisses a petition on procedural grounds, it must issue a
  4   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
  5   whether the petition states a valid claim of the denial of a constitutional right,” and
  6   (2) “that jurists of reason would find it debatable whether the district court was
  7   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000).
  8         Here, the Court is dismissing the Petition without prejudice because the
  9   claims are plainly unexhausted. Because of this clearly apparent problem with the
 10   Petition, Petitioner cannot make the requisite showing that jurists of reason would
 11   find it debatable whether the district court was correct in its procedural ruling.
 12                                      IV.    ORDER
 13         Based on the foregoing, IT IS ORDERED THAT:
 14         1. The Petition is DENIED;
 15         2. Judgment be entered DISMISSING the action without prejudice;
 16         3. Petitioner’s IFP Application [ECF No. 3] is DENIED; and
 17         4. A Certificate of Appealability is DENIED.
 18   Dated:   July 14, 2020
 19
                                               HONORABLE STEPHEN V. WILSON
 20                                            United States District Judge
 21
 22   Presented by:
 23
                                     __
 24   HONORABLE SHASHI H. KEWALRAMANI
      United States Magistrate Judge
 25
 26
 27
 28
                                                 4
